Citation Nr: 0124915	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-07 007	)	DATE
	)
	)


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a 
May 12, 1981, Board decision denying service connection for 
anxiety reaction and postoperative residuals of cervical 
laminectomy.

2.  Whether there is clear and unmistakable error in an 
October 1, 1985, Board decision denying service connection 
for an acquired psychiatric disorder, including post-
traumatic stress disorder, and for a back disorder.


REPRESENTATION

Moving party represented by:  Dayle E. Donithan, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
December 1962 to November 1964.

2.  The moving party and his representative have not set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the May 12, 1981, Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.

3.  The moving party and his representative have not set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the October 1, 1985, Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on clear and unmistakable error have 
not been met, the motion must be dismissed without prejudice 
to refiling.  66 Fed. Reg. 35,902 (July 10, 2001) (interim 
rule, to be codified, subject to notice and comment, at 38 
C.F.R. § 20.1404(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pleadings received by the 
Board in July 2001 contain references to decisions of the 
Board dated in October 1995 and March 1999.  The actual 
arguments in the pleadings, however, specifically only 
address the Board decisions of May 1981 and October 1985.  
Accordingly, the Board finds the references to the Board 
decisions of October 1995 and March 1999 fail to rise a 
legally sufficient claim of CUE.  

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions potentially 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The Board further notes that during the pendency of this 
matter, the United States Court of Appeals for Veterans 
Claims held tht the VCAA is not applicable to motions for 
review of decisions of the Board on the basis of CUE.  
Livesay v. Principi, No. 50-51 (U.S. Vet. App. Aug. 30, 
2001).  

VA regulations require specific allegations in Board CUE 
motions.  The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  66 Fed. 
Reg. 35,902 (July 10, 2001) (interim rule, to be codified, 
subject to notice and comment, at 38 C.F.R. § 20.1404(b)). 

The prior version of 38 C.F.R. § 20.1404(b) directed that CUE 
motions which were not sufficiently specific were to be 
denied.  The United States Court of Appeals for the Federal 
Circuit invalidated that part of the provision providing for 
denial (as opposed to dismissal without prejudice) of 
insufficiently specific Board CUE motions, in Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

In the present case, the moving party's representative 
submitted a July 2001 motion alleging clear and unmistakable 
error in the Board's May 12, 1981, and October 1, 1985, 
Board decisions.  

The May 1981 Board decision denied service connection for 
anxiety reaction and postoperative residuals of cervical 
laminectomy.  The October 1985 decision denied service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder, and for a back disorder.  In 
a July 2001 motion, the moving party's attorney contended as 
follows:

1) As to the May 12, 1981 Decision, 
Claimant specifically disputes the 
finding that the denial of disability for 
Post Traumatic Stress Syndrome and/or 
back injury was not sufficiently 
supported by continuity of symptomatology 
to grant service connected disability for 
either condition.  Claimant states that 
decision was the result of clear and 
unmistakable error as there was 
sufficient evidence in the record to 
support his claim of service connection 
for Post Traumatic Stress Disorder and/or 
cervical spine injury from 1963 to 
present.  Post Traumatic Stress Disorder 
was improperly characterized as a 
"brain" disorder, the burden of proof 
for which are significantly different.

2) As to the October 1, 1985 Decision 
Claimant specifically disputes the 
finding that there is insufficient 
evidence to support a finding of service 
connection for either anxiety 
disorder/Post traumatic Stress or 
cervical spine back injury from a July 
18, 1963 parachute jump while in the 
Army.

(Errors in original.)

The representative's allegations are no more than a 
confusing and general (as opposed to clear and specific) 
disagreement with the outcome of the decisions.

In a memorandum supporting the motion, the representative 
recites some applicable laws and regulations and makes some 
general allegations.  The representative then describes the 
moving party's April 1988 pro se correspondence, and 
concludes with some additional confusing and general 
allegations.  She then refers the reader to 21 attached 
exhibits in support of the motion, of which about half 
contain evidence of medical treatment post-dating both Board 
decisions.  Board CUE motions are to be decided based on the 
evidence of record at the time of the challenged Board 
decision, not evidence post-dating the decisions.  See 38 
C.F.R. § 20.1403(b) (2001).

The motion does not set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decisions, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Each of 
these three required elements is lacking for each decision 
and issue challenged.  

With regard to the Board's 1981 determination, the Board 
acknowledged the existence of positive evidence in support 
of the claim.  The Board also pointed to negative evidence 
in the service medical records concerning a neck disability 
or a psychiatric disability, including normal findings at 
the discharge examination.  The Board further pointed to the 
negative evidence in the initial VA examinations in April 
and September 1967 with regard to a neck disability.   The 
Board found the negative evidence outweighed the positive 
evidence.  Arguments that there was evidence supporting the 
claim in 1981 fails to rise to a legally sufficient claim of 
CUE since it only challenges the weighing and evaluation of 
the evidence.  The same fatal flaw attaches to the challenge 
of the Board's October 1985 determination. 

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of specific Board CUE pleadings.  Because 
the representative's motion fails to comply with the 
requirements set forth in the newly revised version of 38 
C.F.R. § 20.1404(b) (2001), the Board must dismiss the 
motion without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(b) (2001) is not a final 
decision of the Board.  This dismissal removes your motion 
from the Board's docket, but you may refile the motion at a 
later date if you wish.


